MEMORANDUM **
Giovanni Sanchez-Herrera appeals his conviction and the 195-month sentence imposed after his guilty plea to conspiracy to distribute a controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1) and *59(b)(l)(A)(viii), and carrying of a firearm in relation of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Sanchez-Herrera has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Sanchez-Herrera filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, counsel’s motion to withdraw is GRANTED, and, in light of the valid appeal waiver contained in the plea agreement, this appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *59courts of this circuit except as provided by Ninth Circuit Rule 36-3.